United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3818
                                   ___________

Kenny E. Goodwin,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Thomas J. Ridge, Secretary,             *
Department of Homeland                  *
Security,                               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: November 7, 2006
                                 Filed: November 30, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Kenny E. Goodwin appeals the district court’s1 adverse grant of summary
judgment in his Title VII suit claiming race discrimination against the United States
Department of Homeland Security. Having carefully reviewed the record and
considered Goodwin’s arguments, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
Cir. 2002) (de novo standard of review), we find no basis for reversal. Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-